
	
		II
		112th CONGRESS
		2d Session
		S. 2357
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to clarify the tariff rates for carpet cleaners and parts thereof
		  imported into the United States.
	
	
		1.Clarification of tariff rates
			 on carpet cleaners and parts thereof
			(a)AmendmentsChapter 85 of the Harmonized Tariff
			 Schedule of the United States is amended as follows:
				(1)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 8509.80.20:
					
						
							
								
									8509.80.30Carpet cleanersFree35%
									
								
							
						.
				(2)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the superior text to the article
			 description for subheading 8509.90.25:
					
						
							
								
									8509.90.40Parts of carpet cleanersFreeFree (A, AU,BH, CA,CL,
						E,IL, J,JO, KR,MA, MX,OM,
						P,PE, SG)35%
									
								
							
						.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
